Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered. Accordingly, claims 1-35 are currently pending with claims 14 and 31 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 09/15/2020 have been fully considered but they are not persuasive. Applicant alleges that Fraden fails to anticipate “correcting a temperature of an object by using a focal length and a temperature outputted from a temperature sensor, and displaying the corrected temperature as an object’s temperature, as explicitly recited by newly amended independent claims 1 and 19. As discussed in the new 35 U.S.C. 103 rejections as set forth below, when combined with the teachings of Bellifemine, the modified Fraden would teach the limitations in the claims. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments for patentability of dependent claims 2-13, 15-18, 20-30, and 32-35 solely rely on patentability of claims 1 and 19 by virtue of their dependency. In view of examiner's new grounds of rejection, claims 1 and 19 remain rejected, and as such the dependent claims 2-13, 15-18, 20-30, and 32-35 similarly remain rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-9, 11-13, 15-20, 22-26, 28, 30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fraden et al., (US 8,275,413, hereinafter “Fraden”) and in further view of Bellifemine (EP 2,577,242).
Regarding claim 1, Fraden, drawn to a wireless communication device for non-contact measurement of temperatures of humans (see Abstract) teaches an electronic device for enhancing accuracy upon a contactless body temperature measurement, the electronic device comprising:
a display 4;
an image sensor 16 (see Col. 4 lines 59-64: “FIG. 2 shows two sensors: the IR sensor 15 and the photo imaging digital sensor 16 positioned on the circuit board 14 inside the phone housing 13.  Note that the IR lens 7 is situated substantially flash with the surface of the housing 13.  As a rule, the angle of view 18 of the imaging sensor 16 is much wider than the angle of view 17 of the IR sensor 15.  Thus the field of view 70 of the IR sensor 15 is much smaller than the field of view 71 of the imaging sensor 16.  The smaller field of view 70 is part of the larger field of view 71.”)

a processor 26 configured to:
obtain an image of the object through the image sensor 16 (see Col. 4 lines 59-64: “FIG. 2 shows two sensors: the IR sensor 15 and the photo imaging digital sensor 16 positioned on the circuit board 14 inside the phone housing 13.  Note that the IR lens 7 is situated substantially flash with the surface of the housing 13.  As a rule, the angle of view 18 of the imaging sensor 16 is much wider than the angle of view 17 of the IR sensor 15.  Thus the field of view 70 of the IR sensor 15 is much smaller than the field of view 71 of the imaging sensor 16.  The smaller field of view 70 is part of the larger field of view 71.”);
determine the temperature of the object using:
a focal length of a camera module including the image sensor in macro mode, corresponding to a time of obtaining the image of the object (see Col. 7, lines 33-37: “Since the average dimensions of these facial features are known together with the parameters of the camera lens of the mobile device (resolution, focal length, etc.) the size of the detected facial features permits finding the optimal distance to the object for a more accurate temperature measurement.”); and 
a temperature output from the temperature sensor corresponding to the time of obtaining the image of the object (see Col. 5, lines 43-51: “The present invention teaches how to achieve aiming of the IR temperature sensor at a correct location on the surface of the object together with an optimal distance between the sensor and the surface of the object at which the temperature should be taken.  
control the display to display the determined temperature of the object as a temperature of the object (see Col. 4, lines 43-53: “The microprocessor 26 (computational means that may include memory) controls all external components and performs necessary computation and image pattern recognition according to the algorithms described below.  IR sensor 15 is appended with a signal conditioning circuit 25 whose purpose is to match the sensor's 15 output signal format with the input format of the microprocessor 26.  Imaging sensor 16 is part of the imaging circuit.  Monitor 12 displays visual information, while the speaker 11 provides audible feedback.”).
However, Fraden is silent with regards to the processor being further configured to measure a temperature of the object through the temperature sensor while obtaining the image of the object, and specifically correcting the measured temperature of the object, using a focal length and a temperature output.
Bellifemine, drawn to a non-contact method for measuring body temperature of subjects (see paragraph [0002]), teaches measuring a temperature of the object through the temperature sensor while obtaining the image of the object (see paragraphs [0061]-[0062]: “Note that the device further 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to correct the temperatures measured by Fraden, as taught by Bellifemine, in order to collect and display accurate temperature readings of the subject, as recognized by Bellifemine.

claim 19, Fraden teaches a method for enhancing accuracy upon a contactless body temperature measurement, the electronic device comprising:
obtaining an image of an object through an image sensor 16 (see Col. 4 lines 59-64: “FIG. 2 shows two sensors: the IR sensor 15 and the photo imaging digital sensor 16 positioned on the circuit board 14 inside the phone housing 13.  Note that the IR lens 7 is situated substantially flash with the surface of the housing 13.  As a rule, the angle of view 18 of the imaging sensor 16 is much wider than the angle of view 17 of the IR sensor 15.  Thus the field of view 70 of the IR sensor 15 is much smaller than the field of view 71 of the imaging sensor 16.  The smaller field of view 70 is part of the larger field of view 71.”)
determining a temperature of the object using: 
a focal length of a camera (see Col. 4 lines 59-64: “FIG. 2 shows two sensors: the IR sensor 15 and the photo imaging digital sensor 16 positioned on the circuit board 14 inside the phone housing 13.  Note that the IR lens 7 is situated substantially flash with the surface of the housing 13.  As a rule, the angle of view 18 of the imaging sensor 16 is much wider than the angle of view 17 of the IR sensor 15.  Thus the field of view 70 of the IR sensor 15 is much smaller than the field of view 71 of the imaging sensor 16.  The smaller field of view 70 is part of the larger field of view 71.”) including the image sensor 16 corresponding to a time of obtaining the image of the object in macro mode; and 
a temperature output from the temperature sensor corresponding to the time of obtaining the image of the object(see Col. 5, lines 43-51: “The present invention teaches how to achieve aiming of the IR temperature sensor at a correct location on the surface of the object together with an optimal distance between the sensor and the surface of the object at which the temperature should be taken.  This can be accomplished by two methods that are described in detail below.  One method is based on automated, computer assisted, guidance of the user aiming the IR temperature sensor and the other method is based on a manual guidance.” See also Col. 7 lines 1 lines 33-43: “Since the average 
displaying the determined temperature as a temperature of the object (see Col. 7, line 60-Col 8, line 3: “When the correct location is detected, a temperature reading is automatically taken, surface temperature is computed and shown on display 4, or spoken via the speaker 11 (FIG. 1), or transmitted by the wireless communication module 29 (FIG. 9).”).
However, Fraden is silent with regards to the processor being further configured to measure a temperature of the object through the temperature sensor while obtaining the image of the object, and specifically correcting the measured temperature of the object, using a focal length and a temperature output.
Bellifemine teaches measuring a temperature of the object through the temperature sensor while obtaining the image of the object (see paragraphs [0061]-[0062]: “Note that the device further comprises a real image sensor 10 that can acquire the real image relating to the predefined area 3 which contains the subjects whose bodily temperature is to be detected...In other terms, the thermal imaging camera of the invention further comprises a common sensor 10 of a type at present used in photographic cameras or video cameras present on the market that are able to acquire the image of the visible spectrum (visible light).”), and specifically correcting the measured temperature of the object, using a focal length and a temperature output (see paragraphs [0120]-[0124]: “Observing the panel directly and frontally at a predetermined distance (about 50 cm) the panel 202, the infrared radiation 
At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to correct the temperatures measured by Fraden, as taught by Bellifemine, in order to collect and display accurate temperature readings of the subject, as recognized by Bellifemine.

Regarding claims 2 and 20, Fraden teaches the image of the object is an image of a forehead portion of a human being, where a temporal artery of the human being is distributed (see Col 5, lines 35-39: “These images can be taken with a pre-defined frequency, e.g., 5 frames a second or 10 frames a second or any other frequency that insures that at least one image is obtained when the embedded infrared sensor is within 2-10 cm distance from the temple or forehead.” The femoral artery runs through the temple of humans, and therefore the image would necessarily be of the area of a forehead where a temporal artery is distributed).

claim 3, Fraden teaches a display 4 for displaying the image of the object and a measurement result including the corrected temperature of the object (see Col. 7, line 60-Col 8, line 3: “When the correct location is detected, a temperature reading is automatically taken, surface temperature is computed and shown on display 4, or spoken via the speaker 11 (FIG. 1), or transmitted by the wireless communication module 29 (FIG. 9).”).

Regarding claims 5 and 26, Fraden teaches the processor driving the camera module and the temperature sensor when an application for temperature measurement is executed (see Col. 6 line 18-Col. 8 line 22: computer-aided temperature measurements).

Regarding claims 7 and 22, Fraden teaches the processor controls the temperature sensor to measure the temperature of the object at the focus matching time (see Col. 7 lines 33-36 and Col. 7 line 60-Col. 8 line 3).

Regarding claims 8 and 23, Fraden teaches the processor controls the temperature sensor to continuously measure the temperature of the object while the camera module determines whether the image of the object is in focus and performs control to determine, as the temperature of the object, the temperature measured corresponding to the focus matching time among the continuously measured temperatures. (Col. 8 lines 4-19: “In another embodiment of the present invention, a more complex multi-pixel IR sensor can be employed instead of a single-pixel IR sensor.  In this case, the thermopile 21 (FIG. 3) can be divided into a plurality of areas (IR pixels) that will form separate images from adjacent locations on the measured surface.  FIG. 8 illustrates a multi-pixel IR image with the individual pixels 42 (total 12 in this example) that are superimposed onto the image of the subject's face.  After the landmark (an eye 36, e.g.) is identified automatically, the best IR pixels 43 will be used for measuring 

Regarding claims 9 and 28, Fraden teaches the processor performs control to output a guide to induce adjustment of a distance from the object if the focus matching is not achieved (see Col. 7 lines 60-Col. 8 lines 3: “Once the aim of the IR sensor (the calculated position of the sensor) is determined, voice or image guidance from the device's output components (a speaker and/or display) assists the user in positioning the device for taking accurate temperature measurements.  This assistance instructs the user how to move the mobile communication device: closer, further, left, right, up, down, etc.”).

Regarding claims 11 and 24, Fraden teaches the temperature sensor is an infrared sensor that measures the temperature by radiating an infrared signal to a portion of the object at a predetermined distance away from the object (see Col. 5 lines 44-50: “A conventional IR sensor contains a single sensitive pixel (thermopile 21 in FIG. 3) that collects IR signal from the surface whose optical image is formed by the multi-pixel photographic sensor 16.”).

Regarding claims 12 and 25, Fraden teaches the predetermined distance is a focal length between the camera module and the portion of the object (see Col. 7 lines 33-40: “Since the average dimensions of these facial features are known together with the parameters of the camera lens of the mobile device (resolution, focal length, etc.) the size of the detected facial features permits finding the optimal distance to the object for a more accurate temperature measurement.”).

claims 13 and 30, Fraden teaches the processor guides the adjustment of a measurement position of the temperature of the object by determining whether the image of the object includes at least a portion of an eyebrow shape (see Col. 6 lines 40-58: The color images from a digital camera are suitably pre-processed to provide binary (bitonal, black and white) images that allow a faster execution time of the subsequent algorithms.  FIG. 10 illustrates a basic flowchart of a recognition algorithm for landmarks such as eyebrows or eyelids.”).

Regarding claims 15-18 and 32-35, Fraden teaches the processor obtains a focus matching degree or distance for the object upon measuring the temperature of the object through the temperature sensor, and wherein when the obtained focus matching degree or distance is within a predetermined first range corresponding to the focal length of the camera module, the processor determines if the measured temperature is the temperature of the object, and when the obtained focus matching degree is within a predetermined second range, the processor corrects the measured temperature according to a predetermined rule and determines if the corrected temperature is the temperature of the object (see Col. 7, lines 33-44: “Since the average dimensions of these facial features are known together with the parameters of the camera lens of the mobile device (resolution, focal length, etc.) the size of the detected facial features permits finding the optimal distance to the object for a more accurate temperature measurement.  When the detected feature size is smaller than the appropriate size of the image of a facial feature under known camera resolution, the distance is too large.  Similarly, when the feature is larger than expected with the known camera resolution, the distance is too short.  When the detected and the expected sizes are substantially the same, the distance is nearly optimal.” See also Figs. 4A-4C; see also Col. 5, line 62-Col. 6, line 16).

Claims 4, 10, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Bellifemine, as applied to claims 1-3, 5, 7-9, 11-13, 15-20, 22-26, 28, 30 and 32-35 above, and in further view of Abreu (US PG Pub 2009/0105605).
Regarding claims 4 and 27, Fraden teaches a communication interface for connecting the electronic device to another electronic device via a short-range wireless communication scheme (see Col. 4 lines 41-52: “FIG. 9 is a block diagram of the wireless communication device that incorporates the present invention.  Power supply 27 is a source of energy for all components of the device.  The microprocessor 26 (computational means that may include memory) controls all external components and performs necessary computation and image pattern recognition according to the algorithms described below.  IR sensor 15 is appended with a signal conditioning circuit 25 whose purpose is to match the sensor's 15 output signal format with the input format of the microprocessor 26.  Imaging sensor 16 is part of the imaging circuit.  Monitor 12 displays visual information, while the speaker 11 provides audible feedback.  The wireless communication module 29 that generally incorporates radio transmitter/receiver along with the antenna 30 performs wireless communication.”) and transmitting a measurement result including the determined temperature of the object to the another electronic device for displaying the measurement result including the corrected temperature of the object (see Col. 7, lines 54-59: “The resulting photo image can be combined with the computed temperature 34 (FIG. 7) for wireless transmission over the communication line to a remote location.”).
However, Fraden is silent with regards to displaying the transmitted information on another device.
Abreu, drawn to measuring and transmitting physiological parameters (see Abstract) teaches displaying measured physiological parameter results on a remote computer display (see paragraph [0597]: “In FIG. 49 the infrared camera 596 of the BTT Thermoscan 560 is located at the entrance of the aforementioned facilities and while people 598 show their identification or ticket to an agent 602, the 
At the time the invention was effectively filed, it would have been obvious to modify Fraden to include displaying collected information/data in a remote computer display, as taught by Abreu, in order to provide remote access to process, monitor, and display the collected data, as recognized by Abreu (see paragraph [0650]).

Regarding claims 10 and 29, Fraden teaches the processor performing control to determine whether there is a foreign substance on the image of the object, and if the foreign substance is on the image of the object (Col. 5 lines 60-67: “FIG. 4-A shows an image of a human face taken from too large a distance for accurate measurement of the temperature due to interferences from the stray elements such as hair, clothing, decorations, etc. which enter the field of view 38 of the IR sensor.”), and output a guide to request removal of the foreign substance .
However, Fraden is silent with regards to using a red-green-blue (RGB) color recognition function.
Abreu teaches using specific color outputs and plots in order to allow for organizing of temperature thresholds on the displays, and to allow for automatic alerts to be generated if a specific threshold/color is detected and displayed (see paragraph [0117]: “A video image of people walking by and looking at the BTT ThermoScan lens is captured and a customized software is adapted to display a colored plot of isotherm lines, as the software used to acquire the image of FIG. 1B in which any point at 99 degrees Fahrenheit is seen as yellow.  For detection of SARS the software is adapted to display in yellow any point in the BTT area above 100 degrees Fahrenheit.  When the yellow color appears on the screen, the software is adapted to provide an automatic alarm system.  Therefore when the Brain 
 At the time the invention was effectively filed, it would have been obvious to modify Fraden to include using an RGB color recognition function, as taught by Abreu, in order allow for automatic alerts to be generated if a specific threshold/color is detected and displayed, as recognized by Abreu (see paragraph [0117]).

Claims 6 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Fraden in view of Bellifemine, as applied to claims 1-3, 5, 7-9, 11-13, 15-20, 22-26, 28, 30 and 32-35, and in further view of Strandemar (US PG Pub 2012/0218418).
Regarding claims 6 and 21, Fraden teaches the processor determining if the temperature output from the temperature sensor corresponding to a focus matching time as a result of determining whether the image of the object is in focus, is the temperature of the object (see Col. 8 lines 4-19: “In another embodiment of the present invention, a more complex multi-pixel IR sensor can be employed instead of a single-pixel IR sensor.  In this case, the thermopile 21 (FIG. 3) can be divided into a plurality of areas (IR pixels) that will form separate images from adjacent locations on the measured surface.  FIG. 8 illustrates a multi-pixel IR image with the individual pixels 42 (total 12 in this example) that are superimposed onto the image of the subject's face.  After the landmark (an eye 36, e.g.) is identified automatically, the best IR pixels 43 will be used for measuring and computing temperature.  The best here means located at an optimal for temperature measurement portion of the head.” The multi-pixel IR sensor obtains multiple IR measurements, and selects the best IR pixel for measuring and computing the temperature).
However, Fraden does not explicitly discloses determining whether an image of an object is in focus.

At the time the invention was effectively filed, it would have been obvious to one having ordinary skill in the art to modify Fraden to include determining whether an image is in focus, as taught by Strandemar, in order to allow for determination of the optimal distance to the object for measuring accurate temperature readings, as recognized by Strandemar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KATHERINE M MCDONALD/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793